Moore, Judge
-The answer of the defendants is evidence for them — and as such, shall be read to the jury : but it is not conclusive evidence- ; there is no positive proof of a marriage, but, there are circumstances which tend that way ; they have lived' together a long time as man and wife ; have had several children ; and she was as the witnesses say, a woman of good character before these transactions — whence it is presumable, she would-not have associated with the other defendant as she has done, unless there had been a marriage. I am of opinion, that upon such evidence, the jury may find a marriage. — And they did so»
Vide 3 Atk. 407. 1 E. C. A. 229, s. 13.